1

2

3
                                        UNITED STATES DISTRICT COURT
4
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6        BAY.ORG, et al.,                                             1:17-cv-01176-LJO-EPG
                            Plaintiffs,
7                v.                                                   ORDER LIFTING STAY AND
                                                                      SETTING AMENDED BRIEFING
8        ZINKE, et al.,                                               SCHEDULE
9                           Defendants,                               (ECF No. 85)
                 and
10
         STATE WATER CONTRACTORS, et al.,
11
                             Defendant-Intervenors.
12

13
              On January 18, 2019, the Court granted Federal Defendants’ Unopposed Motion for a Stay in
14
     Light of Lapse of Appropriations. ECF No. 84. That Order also stated that all deadlines set in the
15
     Court’s September 28, 2018, Order, ECF No. 69, would be stayed until counsel for Federal Defendants
16
     notified the Court that Congress had appropriated funds for the Department or enacted another
17
     continuing resolution, and that at that point, all deadlines from that September 18, 2018, Order would be
18
     extended commensurate with the duration of the lapse in appropriations. On January 29, 2019, Federal
19
     Defendants filed a Notice of Restoration of Appropriations and Joint Proposed Schedule. ECF No. 85.
20
     The parties jointly proposed that the deadline for Defendants’ Oppositions/Cross-Motions for Summary
21
     Judgment be extended by 35 days (the duration of the shutdown) but that the deadlines for the parties’
22
     replies be extended by 42 days.1 Id.
23

24
     1
      The September 28, 2018, Order set February 19, 2019, as the deadline for defendants’ oppositions and cross-motions for
25   summary judgment; March 12, 2019, as the deadline for Plaintiffs’ reply in support of its motion for summary judgment and
     opposition to cross-motions for summary judgment; and set April 2, 2019, as the deadline for defendants’ replies in support
                                                                  1
1            Good cause having been shown, the Court LIFTS THE STAY and ADOPTS the parties’ joint

2    proposed schedule. Accordingly, the new deadlines are set as follows:

3        •   Defendants’ Oppositions/Cross-Motions for Summary Judgment are due March 26, 2019;

4        •   Plaintiffs’ Opposition/Reply in Support of their Motion for Summary Judgment is due April 23,

5            2019;

6        •   Defendants’ Replies are due May 14, 2019.

7

8    IT IS SO ORDERED.

9        Dated:      January 30, 2019                        /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     of their cross-motions for summary judgment.
                                                         2
